UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2 MONTH PERIODS THEN ENDED PRESENTED WITH COMPARATIVE FIGURES GLOSSARY OF TERMS The following are not technical definitions, but they are helpful for the reader’s understanding of some terms used in the notes to the unaudited consolidated condensed interim financial statements of the Company. Terms Definitions BLL Bodega Loma La Lata S.A. CAMMESA Compañía Administradora del Mercado Eléctrico Mayorista S.A. CIESA Compañía de inversiones de energía S.A. Citelec Compañía Inversora en Transmisión Eléctrica Citelec S.A. CPB Central Piedra Buena S.A. CSJN Supreme Court of Argentina CTG Central Térmica Güemes S.A. CTLL Central Térmica Loma La Lata S.A. CYCSA Comunicación y Consumos S.A. EASA Electricidad Argentina S.A. Edenor Empresa Distribuidora y Comercializadora Norte S.A. Edesur Empresa Distribuidora Sur S.A. ENRE National Regulatory Authority of Electricity FO Fuel Oil FOCEDE Fund works of consolidation and expansion of electrical distribution FONINVEMEM Fund for Investments required to increase the electric power supply in the WEM FOTAE Works Administration Trust Transport for Electricity Supply FRD Flow for debt repayment Fundation Pampa Energía Foundation committed to education GLP Liquefied Petroleum Gas GO Gas Oil Greenwind Greenwind Argentina S.A. HI Hydroelectric HIDISA Hidroeléctrica Diamante S.A. HINISA Hidroeléctrica Los Nihuiles S.A. 1 GLOSSARY OF TERMS: (Continuation) Terms Definitions HRP Hours Power Compensation IAS International Accounting Standards IASB International Accounting Standards Board ICBC Industrial and Commercial Bank of China (Argentina) S.A. IEASA IEASA S.A. IFRS International Financial Reporting Standards INDISA Inversora Diamante S.A. INNISA Inversora Nihuiles S.A. IPB Inversora Piedra Buena S.A. LSC Commercial Companies Law LVFVD Sales Liquidations with Maturity Date to be Defined MEyM Ministry of Energy and Mining MMC Cost Monitoring Mechanism Oldelval Oleoductos del Valle S.A. Orígenes Retiro Orígenes Seguros de Retiro S.A. Orígenes Vida Orígenes Seguro de Vida S.A. PACOSA Pampa Comercializadora S.A. PEA Parques Eólicos Argentina S.A. PEFMSA Parques Eólicos del Fin del Mundo S.A. PEN Poder Ejecutivo Nacional PEPASA Petrolera Pampa S.A. PEPCA PEPCA S.A. Petrobras Petrobras Argentina S.A. Petrolera Coroil Petrolera Coroil S.A. Petrolera Mata Petrolera Mata S.A. Petrowayú Petrowayú S.A. 2 GLOSSARY OF TERMS: (Continuation) Terms Definitions PISA Pampa Inversiones S.A. PP Pampa Participaciones S.A. PP II Pampa Participaciones II S.A. PPSL Petrobras Participaciones S.L. PYSSA Préstamos y Servicios S.A. Refinor Refinería del Norte S.A. RTI Tariff Structure Review SACME SACME S.A. Salaverri, Dellatorre, Salaverri, Dellatorre, Burgio y Wetzler Malbran Abogados Sociedad Civil Burgio & Wetzler SE Secretary of Energy / Secretary of Electric Energy SEC Security and Exchange Comission SSETTyDEE Subsecretaría de Energía Térmica, Transporte y Distribución de Energía Eléctrica TG Gas turbine TGS Transportadora de Gas del Sur S.A. The Company / Group Pampa Energía S.A. and its subsidiaries Transba Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de Buenos Aires Transba S.A. Transelec Transelec Argentina S.A. Transener Compañía de Transporte de Energía Eléctrica en Alta Tensión Transener S.A. TV Steam turbine VAT Value Added Tax VCP Short-term securities WEM Wholesale Electricity Market 3 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION As of September 30, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Note ASSETS NON CURRENT ASSETS Investments in joint ventures 8 3,412,848,149 223,918,951 Investments in associates 9 781,777,650 123,237,325 Property, plant and equipment 10 38,354,823,144 14,508,403,073 Intangible assets 11 2,097,861,981 734,167,886 Biological assets 1,823,056 1,853,667 Financial assets at fair value through profit and loss 12 429,737,515 2,578,182,705 Financial assets at amortized cost 13 343,871,930 - Deferred tax assets 14 1,170,370,703 52,279,953 Trade and other receivables 15 3,794,605,913 1,228,528,576 Total non current assets 50,387,720,041 19,450,572,136 CURRENT ASSETS Biological assets 473,667 245,361 Inventories 3,369,742,709 225,462,790 Financial assets at fair value through profit and loss 12 3,319,831,909 4,081,019,508 Financial assets at amortized cost 13 29,246,167 - Derivative financial instruments - 197,150 Trade and other receivables 15 14,143,556,115 4,875,514,245 Cash and cash equivalents 16 3,541,570,652 516,597,918 Total current assets 24,404,421,219 9,699,036,972 Non current assets classified as held for sale 36 3,306,867,820 - Total assets 78,099,009,080 29,149,609,108 4 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION (Continuation) Note SHAREHOLDERS´ EQUITY Share capital 17 1,695,859,459 1,695,859,459 Additional paid-in capital and other reserves 1,234,322,473 1,231,483,268 Legal reserve 204,716,629 51,462,158 Voluntary reserve 3,889,615,950 977,780,998 Retained earnings (Acumulated losses) (992,919,681) 3,065,089,423 Other comprehensive loss (18,750,782) (31,086,202) Equity attributable to owners of the company 6,012,844,048 6,990,589,104 Non-controlling interest 8,639,342,542 1,390,609,148 Total equity 14,652,186,590 8,381,198,252 LIABILITIES NON CURRENT LIABILITIES Trade and other payables 18 4,745,177,044 2,698,769,957 Borrowings 19 16,549,068,964 6,684,746,241 Deferred revenue 194,282,973 153,815,820 Salaries and social security payable 97,310,865 80,039,338 Defined benefit plans 820,060,856 264,454,859 Deferred tax liabilities 14 4,652,941,718 591,588,053 Income tax and minimum notional income tax provision 1,085,217,442 271,767,729 Taxes payables 185,651,308 116,695,275 Provisions 20 4,626,165,455 313,778,975 Total non current liabilities 32,955,876,625 11,175,656,247 CURRENT LIABILITIES Trade and other payables 18 13,554,016,535 6,652,485,409 Borrowings 19 10,696,099,836 1,307,662,872 Deferred revenue 763,684 763,684 Salaries and social security payable 1,552,947,442 886,967,815 Defined benefit plans 67,237,094 46,089,380 Income tax and minimum notional income tax provision 1,209,134,681 138,949,721 Taxes payables 1,512,420,174 471,162,752 Derivative financial instruments 1,289,531 18,081,410 Provisions 20 1,653,071,888 70,591,566 Total current liabilities 30,246,980,865 9,592,754,609 Non current liabilities classified as held for sale 36 243,965,000 - Total liabilities 63,446,822,490 20,768,410,856 Total liabilities and equity 78,099,009,080 29,149,609,108 The accompanying notes are an integral part of these unaudited condensed interim financial statements 5 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF COMPREHENSIVE INCOME (LOSS) For the nine and three month periods ended September 30, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Nine Months Three Months Note Revenue 21 18,280,099,507 5,315,302,853 9,897,573,603 1,899,903,969 Cost of sales 22 (15,520,709,337) (5,163,687,418) (8,185,803,249) (1,866,262,237) Gross profit 2,759,390,170 151,615,435 1,711,770,354 33,641,732 Selling expenses 23 (1,702,431,105) (675,759,184) (851,666,099) (256,167,998) Administrative expenses 24 (2,348,279,735) (796,846,220) (1,429,088,371) (273,787,190) Exploration expenses 25 (76,363,124) - (64,828,688) - Other operating income 26 2,025,277,299 330,088,169 1,194,620,795 127,874,873 Other operating expenses 26 (1,117,018,777) (433,502,871) (742,380,153) (208,813,843) Reversal of impairment of property, plant and equipment - 25,259,957 - 25,259,957 Share of (loss) profit of joint ventures 8 (194,208,578) 45,552,214 (120,643,521) 16,884,903 Share of (loss) profit of associates 9 1,876,790 (1,683,091) 4,530,000 (9,145,793) Income from sale of subsidiaries 34 479,748,617 - 479,748,617 - Operating (loss) profit before higher costs recognition and SE Resolution No. 32/15 (172,008,443) (1,355,275,591) 182,062,934 (544,253,359) Income recognition on account of the RTI - SE Resolution No. 32/15 419,415,374 3,809,727,433 (7,703,153) 1,421,075,043 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes 81,511,835 186,595,975 - - Operating income 328,918,766 2,641,047,817 174,359,781 876,821,684 Financial income 27 483,478,882 196,325,506 228,088,582 68,867,324 Financial expenses 27 (3,038,640,395) (696,665,096) (1,618,082,682) (403,722,019) Other financial results 27 157,073,436 185,807,452 (77,979,295) (168,131,316) Financial results, net (2,398,088,077) (314,532,138) (1,467,973,395) (502,986,011) (Loss) Profit before income tax (2,069,169,311) 2,326,515,679 (1,293,613,614) 373,835,673 Income tax and minimun national income tax 525,323,051 (785,825,364) 175,875,824 (198,280,521) (Loss) Profit of the period (1,543,846,260) 1,540,690,315 (1,117,737,790) 175,555,152 Other comprehensive income (loss) Items that will not be reclassified to profit or loss Remeasurements related to defined benefit plans (1,128,585) 409,389 - - Income tax 395,005 (143,286) - - Items that will be reclassified to profit or loss - Translation differences 56,070,000 - 56,070,000 - Income tax 2,058,000 - 2,058,000 - Other comprehensive income of the period 57,394,420 266,103 58,128,000 - Comprehensive (loss) income of the period (1,486,451,840) 1,540,956,418 (1,059,609,790) 175,555,152 Total (loss) profit of the period attributable to: Owners of the company (992,919,681) 1,003,290,145 (932,069,231) 40,269,408 Non - controlling interest (550,926,579) 537,400,170 (185,668,559) 135,285,744 (1,543,846,260) 1,540,690,315 (1,117,737,790) 175,555,152 Total comprehensive (loss) profit of the period attributable to: Owners of the company (980,584,261) 1,003,524,987 (919,000,231) 40,269,408 Non - controlling interest (505,867,579) 537,431,431 (140,609,559) 135,285,744 (1,486,451,840) 1,540,956,418 (1,059,609,790) 175,555,152 (Loss) Earnings per share attributable to the equity holders of the company during the period Basic (loss) earnings per share 28 (0.5855) 0.7634 Diluted (loss) earnings per share 28 (0.5855) 0.6378 The accompanying notes are an integral part of these unaudited condensed interim financial statements. 6 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY For the nine month periods ended September 30, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Attributable to owners Equity holders of the company Retained earnings Non-controlling interest Total equity Share capital Additional paid-in capital and other reserves Legal reserve Voluntary reserve Reserve for directors’ options Other comprehensive (loss) income Retained earnings (Accumulated losses) Subtotal Balance as of December 31, 2014 1,314,310,895 342,984,871 14,304,190 271,779,611 266,060,067 (32,191,096) 743,159,355 2,920,407,893 633,431,122 3,553,839,015 Constitution of legal reserve - Shareholders’ meeting 04.30.2015 - - 37,157,968 - - - (37,157,968) - - - Constitution of voluntary reserve - Shareholders’ meeting 04.30.2015 - - - 706,001,387 - - (706,001,387) - - - Dividends attributables to non-controlling interest - (24,135,683) (24,135,683) Sale of interest in subsidiaries - 1,492,900 - 1,492,900 (4,560) 1,488,340 Profit for the nine months - 1,003,290,145 1,003,290,145 537,400,170 1,540,690,315 Other comprehensive profit for the nine months period - 234,842 - 234,842 31,261 266,103 Comprehensive profit for the nine months period - 234,842 1,003,290,145 1,003,524,987 537,431,431 1,540,956,418 Balance as of September 30, 2015 1,314,310,895 344,477,771 51,462,158 977,780,998 266,060,067 (31,956,254) 1,003,290,145 3,925,425,780 1,146,722,310 5,072,148,090 Issuance of shares on exercise of stock options 381,548,564 883,272,106 - - (266,060,067) - - 998,760,603 - 998,760,603 Dividends attributables to non-controlling interest - (1,956,569) (1,956,569) Sale of interest in subsidiaries - 3,733,391 - 3,733,391 517,738 4,251,129 Profit for the complementary three month period - 2,061,799,278 2,061,799,278 246,334,421 2,308,133,699 Other comprehensive profit (loss) for the three months period - 870,052 - 870,052 (1,008,752) (138,700) Comprehensive profit - 870,052 2,061,799,278 2,062,669,330 245,325,669 2,307,994,999 Balance as of December 31, 2015 1,695,859,459 1,231,483,268 51,462,158 977,780,998 - (31,086,202) 3,065,089,423 6,990,589,104 1,390,609,148 8,381,198,252 7 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY (Continuation) Attributable to owners Equity holders of the company Retained earnings Non-controlling interest Total equity Share capital Additional paid-in capital and other reserves Legal reserve Voluntary reserve Other comprehensive (loss) income Retained earnings (Accumulated losses) Subtotal Balance as of December 31, 2015 1,695,859,459 1,231,483,268 51,462,158 977,780,998 (31,086,202) 3,065,089,423 6,990,589,104 1,390,609,148 8,381,198,252 Constitution of legal reserve - Shareholders’ meeting 04.29.2016 - - 153,254,471 - - (153,254,471) - - - Constitution of voluntary reserve - Shareholders’ meeting 04.29.2016 - - - 2,911,834,952 - (2,911,834,952) - - - Sale of interest in subsidiaries - 2,839,205 - 2,839,205 516,647 3,355,852 Acquisition of subsidiaries - 7,797,813,326 7,797,813,326 Dividends attributable to noncontrolling interest - (43,729,000) (43,729,000) Loss for the nine months period - (992,919,681) (992,919,681) (550,926,579) (1,543,846,260) Other comprehensive income for the nine months period - 12,335,420 - 12,335,420 45,059,000 57,394,420 Comprehensive loss for the nine months period - 12,335,420 (992,919,681) (980,584,261) (505,867,579) (1,486,451,840) Balance as of September 30, 2016 1,695,859,459 1,234,322,473 204,716,629 3,889,615,950 (18,750,782) (992,919,681) 6,012,844,048 8,639,342,542 14,652,186,590 The accompanying notes are an integral part of these unaudited condensed interim financial statements. 8 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS For the nine months period ended September 30, 2016 presented with comparative figures (In Argentine Pesos (“$”) – unless otherwise stated) Note (as restated) Cash flows from operating activities: Total (loss) profit for the period (1,543,846,260) 1,540,690,315 Adjustments to reconcile net profit to cash flows generated by operating activities: Income tax and minimum notional income tax (525,323,051) 785,825,364 Accrued interest 2,532,261,937 466,249,169 Depreciations and amortizations 1,795,393,714 476,509,335 Reversal of impairment of property, plant and equipment - (25,259,957) Constitution (Recovery) of accruals, net 23 and 26 112,442,509 30,017,330 Constitution of provisions, net 26 278,269,540 117,353,688 Share of (loss) profit of joint ventures and associates 8 and 9 192,331,788 (43,869,123) Accrual of defined benefit plans 22, 23 and 24 117,784,444 87,942,777 Net foreign currency exchange difference 27 692,685,989 216,602,695 Result from measurement at present value 27 1,331,823 (20,575,522) Changes in the fair value of financial instruments (860,406,449) (381,226,178) Result from repurchase of corporate bonds 27 (42,405) - Results from property, plant and equipment sale and decreases (252,125,035) 4,892,893 Income from sale of subsidiaries 34 (479,748,617) - Consumption of materials 37,961,717 18,906,985 Revenue recognition from CAMMESA finance - (7,019,838) Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes (81,511,835) (186,595,975) Income recognition on account of the RTI - Res. SE No. 32/15 - (447,438,252) Dividends received 26 (5,569,245) (4,486,563) Asset retirement obligation 27 27,346,486 13,226,557 Compensation agreements 23, 24 and 26 288,022,454 105,440,744 Other expenses FOCEDE 26 14,652,549 42,637,010 Other financial results 290,104,499 8,505,290 Result from interest held in joint operations 711,306 - Other 11,674,638 1,169,665 Proceeds (payments) for Derivative Financial Instruments 41,027,283 (73,173,090) Changes in operating assets and liabilities: Increase in trade receivables and other receivables (2,434,608,501) (1,391,992,532) Decrease (Increase) in inventories 8,570,370 (64,254,323) (Increase) Decrease in biological assets (228,306) 77,289 Increase in trade and other payables 2,115,599,759 1,861,431,069 Increase in deferred income 41,039,915 25,267,198 Increase in salaries and social security payable 290,101,110 93,498,177 Decrease in defined benefit plans (18,876,732) (34,961,057) Increase (Decrease) in tax payables and Income tax and minimum notional income tax provision 22,666,795 (34,201,071) Increase (Decrease) in provisions 10,310,195 (24,151,244) Income tax and minimum notional income tax paid (216,271,208) (8,549,736) Funds obtained from PUREE (SE Res. No. 1037/07) - 25,612,143 Net cash generated by operating activities 2,503,733,176 3,174,101,232 9 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS (Continuation) (as restated) Cash flows from investing activities: Purchases of property, plant and equipment (3,945,590,784) (3,299,010,936) Purchases of financial assets (220,258,218) (1,051,992,620) Adquisition of intangible assets (12,140,469) - Payment for companies' adquisitions (9,005,368,847) - Proceeds from property, plant and equipment sale - 40,660 Proceeds from financial assets' sale and amortization 3,466,656,791 730,213,202 Proceeds from interest from financial assets 44,803,412 3,966,253 Proceeds from sales of subsidiaries 304,924,722 - Dividends received 63,187,284 4,486,563 Proceeds from loans 4,864,556 1,898,519 Proceeds from guarantee deposits - 257,633,053 Recovery (Subscription) of investment funds, net 665,667,718 (1,206,658,411) Capital contribution in joint ventures - (475,000) Net cash used in investing activities (8,633,253,835) (4,559,898,717) Cash flows from financing activities: Proceeds from borrowings 13,299,391,155 3,059,034,333 Payment of borrowings (2,550,456,286) (1,420,316,725) Payment of borrowings' interests (1,005,365,948) (454,852,854) Payment for repurchase of own debt (482,755,696) - Payment for redemption of corporate bonds (221,905,339) - Payment of dividends (43,729,000) - Proceeds from salaries mutuum - 166,816,000 Proceeds from sales of shares in subsidiaries 2,839,205 1,488,349 Net cash geterated by financing activities 8,998,018,091 1,352,169,103 Increase (Decrease) in cash and cash equivalents 2,868,497,432 (33,628,382) Cash and cash equivalents at the begining of the period 16 516,597,918 335,234,106 Exchange difference generated by cash and cash equivalents 156,475,302 10,972,927 Increase (Decrease) in cash and cash equivalents 2,868,497,432 (33,628,382) Cash and cash equivalents at the end of the period 16 3,541,570,652 312,578,651 Significant Non-cash transactions: Acquisition of property, plant and equipment through an increase in trade payables (669,343,520) (334,228,838) Borrowing costs capitalized in property, plant and equipment (427,458,773) (296,872,524) Increase from offsetting of PUREE-related liability against receivables (SE Res. No. 250/13, subsequent Notes and SE Res. 32/15) - 10,618,797 Increase from offsetting of liability with CAMMESA against receivables (SE Res. No. 250/13, subsequent Notes and SE Res. 32/15) - 158,081,277 Decrease from offseting of other liabilities with CAMMESA for loans for consumption (Mutuums) granted for higher salary costs (SE Resolution 32/15) with receivables - (447,438,252) Decrease in borrowings through offsetting with trade receivables (191,763,263) (74,209,715) Increase in asset retirement obligation provision (24,960,899) (22,706,276) (Constitution) Recovery of guarantee of derivative financial instruments, net through the delivery of financial assets at fair value through profit or loss - (153,916,681) Unpaid dividends to third parties - 24,135,680 Amounts received from CAMMESA through FOCEDE for investment loan - 631,604,000 Receivable outstanding for the sale of interests in subsidiaries and financial assets 34 (1,200,000,000) - The accompanying notes are an integral part of these unaudited condensed interim financial statements. 10 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS For the nine and three month periods ended September 30, 2016 presented with comparative figures (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 1 : GENERAL INFORMATION The Company is a fully integrated energy company. Through its subsidiaries, it is engaged in the generation, transmission and distribution of electricity in Argentina. In addition, it operates in the oil and gas exploration and production activity, as well as in the gas transportation (through its joint control of TGS). With the acquisition of Petrobras as from July 27, 2016, the Company has incorporated assets, such as new electric power plants, and higher levels of oil and gas production. Additionally, the Company has added to its portfolio fuels production and retail, lubricants manufacturing and a participation in the petrochemical industry. In the generation segment, the Company has an installed capacity of approximately 2,309 MW, which is equal to 6.9% of Argentina’s installed capacity. With the incorporation of Genelba, Pichi Picún Leufu and Eco Energía power plants, owned by Petrobras, the generation segment has reached an installed capacity of 3,433 MW, thus becoming one of the biggest electric power production companies within the country. In the transmission business, the Company jointly controls Citelec, which is the controlling company of Transener, that performs the operation and maintenance of the high-tension transmission network in Argentina which covers more than 14,500 km of lines of its own, and 6,200 km of lines of Transba. Both companies together carry 90% of the electricity in Argentina. In the distribution business, the Company, through Edenor, the largest electricity distributor in Argentina, distributes electricity to over 2.8 million customers throughout the northern region of Buenos Aires City and northwest of Greater Buenos Aires. In the oil and gas segment, the Company controls PEPASA, a company established in 2009 with the purpose of supplying the Group’s thermal power stations and engaging in oil and gas production and exploration in Argentina. Currently PEPASA has interests in 5areas and more than 100 productive wells. PEPASA’s production results corresponds to its associations in productive projects with YPF, YSUR (former Apache) and Petrobras, as well as from projects as an independent operator. A large part of the production is sold under the Natural Gas Surplus Injection Program at a price of U$S7.5/MMBTU. Petrobras’ current production reaches a volume of more than 100,000 barrels of oil equivalent per day, divided practically in equal parts between oil and natural gas. The main oil production assets are Medanito-Jagüel de los Machos, in the Province of Río Negro and La Pampa; and El Tordillo, in the Province of Chubut. As regards natural gas, the main assets are Río Neuquén, Sierra Chata and El Mangrullo, in the Province of Neuquén. Petrobras has a 25.5% indirect interest in TGS, a company that holds a concession for the transportation of natural gas in Southern Argentina and is engaged in processing and trading of natural gas liquids. 11 Notas a los Estados Financieros Consolidados Condensados Intermedios (Continuación) Expresados en pesos NOTE 1 : (Continuation) The acquisition of Petrobras assets allowed the Company to add the refining segment to its business portfolio, which now consists of the refinery Dr. Ricardo Eliçabe, located in the City of Bahía Blanca, a 28.5% interest in Refinor, owner of a refinery of its own in Campo Durán, Province of Salta and more than 70 service stations in Northern Argentina, as well as a 23% interest in Oldelval, a company engaged in the transportation of crude oil through pipelines from the Neuquén basin; fuels retail pursuant to a license agreement to operate a network of 267 services stations in the center and south of the country; and lubricants manufacturing through the Avellaneda industrial plant. Lastly, in the petrochemical segment Petrobras owns three high-complexity industrial plants for the production of a wide range of petrochemical products. In other business, the Company conducts financial investment operations and it keeps investments in other companies that have complementary activities. NOTE 2 : REGULATORY FRAMEWORK The main regulatory provisions affecting the electricity market and the activities of the company have been detailed in the financial statements for the year ended December 31, 2015, with the exception of the changes stated below. Generation State of Emergency in the National Electricity Sector – New Seasonal Prices In December 2015, the National Government issued Executive Order No. 134/15 declaring the state of emergency in the electrical sector until December 31, 2017 and instructed the MEyM to adopt the necessary measures regarding the generation, transportation and distribution segment, to improve the quality and guarantee the operation of the utility. As a result of the emergency, during January, 2016 the MEyM issued Resolutions No.6 and7 and the ENRE issued Resolution No.1 implementing a new tariff scheme in the WEM, a regime of social tariff and the reduction of seasonal prices for certain tariff categories. Later on, pursuant to SE Resolution No. 41/16, the 2016 Winter Seasonal Programming was passed, keeping the values approved in the Summer Seasonal Reprogramming (ENRE Resolution No. 1/16). Furthermore, the precautionary measures mentioned in Note 2.2.b required Distributors to refrain from billing the tariff increase and to reimburse the already collected increased amounts by crediting the customers’ accounts. These modifications may have a negative impact on CAMMESA’s collections and, in turn, in collections by generating agents. In view of these judicial decisions, the Executive Branch, which initially established the tariff increases, requested the National Supreme Court of Justice to rule on the issue and to decide on the legality, appropriateness and applicability of tariff increases. On September 6, 2016, the Supreme Court of Justice revoked the main precautionary measure; therefore, except for the districts of the Province of Buenos Aires where a precautionary measure is still in force, the tariff scheme passed by ENRE Resolution No. 1/16 must be applied. 12 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) SE Resolution No. 22/16 – Update of the Remuneration Scheme implemented by SE Resolution No. 95/13 and previously updated by SE Resolutions No. 529/14 and No. 482/15 On March 30, 2016, SE Resolution No. 22/16 was passed, which abrogated Schedules I, II, III, IV, V, VI and VII of SE Resolution No.482/15 (which in turn amended SE Resolutions No. 95/13 and 529/14) and provided for a retroactive updating —as from the economic transactions for the month of February, 2016— of the remuneration values for fixed and variable costs and for non-recurring maintenance works (the "Maintenance Remuneration”). The remuneration scheme update comprises the following: i. Fixed Costs Remuneration: Classification or technology and scale $/MW-hrp TG units with power (P) > 50 Mw 108.8 TV units with power (P) < 100 Mw 180.9 TV units with power (P) > 100 Mw 129.2 HI units with power (P) ≤ 50 Mw 299.2 HI units with power (P) between 120 Mw and 300 Mw 107.8 Pursuant to SE Resolution No. 22/16, hydroelectric power plants operating and maintaining control structures in river courses (such as derivation channels or compensation reservoirs) and not having an associated hydroelectric power plant should consider a 1.20increase factor for the remuneration of fixed costs in the plant at the headwaters. ii. Variable Costs Remuneration: Classification or technology and scale Operating with: Natural Gas FO/GO Hydrocarbons $/MWh TG units with power (P) > 50 Mw 46.3 81.1 TV units with power (P) < 100 Mw 46.3 81.1 TV units with power (P) > 100 Mw 46.3 81.1 Hydroelectric Units $/MWh HI units with power (P) ≤ 50 Mw 36.7 HI units with power (P) between 120 Mw and 300 Mw 36.7 In the case of pumping hydroelectric power plants, both the power generated and the power used for pumping should be considered. 13 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) iii. Maintenance Remuneration: Classification or technology and scale $/MWh TG units with power (P) > 50 Mw 45.1 TV units with power (P) < 100 Mw 45.1 TV units with power (P) > 100 Mw 45.1 HI units with power (P) ≤ 50 Mw 16 HI units with power (P) between 120 Mw and 300 Mw 16 SE Resolution No. 21/16: Call to companies interested in offering new generation capacity As a result of the state of emergency in the National Electricity Sector, the SE issued Resolution No. 21/16 calling for parties interested in offering new electric power thermal generation capacity with the commitment to making it available through the WEM for the following periods: i) 2016/2017 summer; ii) 2017 winter, and iii) 2017/2018 summer. The terms for the call were established in SE Note No.161/16. The conditions applicable to the generation capacity to be offered include: i) a minimum 40MW power; ii) each generating unit should have a minimum 10MW power; and iii) the equipment should have double fuel consumption capacity (with certain exceptions). Successful bidders will enter into a wholesale demand agreement with CAMMESA on behalf of the distributors and the GUME. For further information on the Group’s projects, see Note 37. New measures promoting projects in renewable energies In the month of October 2015, Act No. 27,191 (regulated by Executive Order No. 531/2016) was passed, which amended Act No. 26,190 on the promotion of renewable sources of energy. Among other measures, it provided that by December 31, 2025, 20% of the total demand for energy in Argentina should be covered with renewable sources of energy. To meet such objective, it provides that the GUME and CAMMESA should cover 8% their demand with such sources by December 31, 2017. Such percentage will increase every two years until reaching such objective. The agreements entered into with Large Users and Distributors' Large-scale users may not have an average price exceeding U$S113/MWh. Additionally, it provides for several measures promoting the construction of projects for the generation of energy from renewable sources, including tax benefits (advance VAT reimbursement, accelerated depreciation of the income tax, import duty exemptions, etc.) and the creation of a fund for the development of renewable energies destined, among other objectives, to the granting of loans and capital contributions for the financing of such projects. The tax benefits quota for 2016, set by Executive Order No. 882/16, amounts to U$S 1,700 million. If it is not allocated in full, the balance will be automatically carried forward to the following year. 14 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) In order to meet the objectives set by Act No. 26,190 and Act No. 27.191, the MEyM launched an open call for bids for the hiring of energy from renewable sources within the WEM (RenovAr Program, Round 1). The call aims to assign contracts for a capacity of up to 1000MW obtained with different technologies (wind and solar energy, biomass, biogas and small hydraulic developments with a capacity of up to 50MW). Successful bidders with enter into Renewable Electric Power Supply Agreements for the sale of a committed annual electric power block for a term of 20 years. For further information on the Group’s projects, see Note 37. Claim for the recognition of Gas Plus costs In September 2015, CAMMESA informed CTLL that, pursuant to SE Resolution No. 529/14, as from the termination of the first automatic renewal of the natural gas supply agreements in force as at that date (January 2016), it would cease recognizing: (i) any other automatic renewal of such contracts, (ii) costs associated with the acquisition of Gas Plus (including the 10% contemplated in the Master Agreement). Therefore, on September 3, 2015 and January 1, 2016, CTLL declared a force majeure regarding the agreements for the acquisition of natural gas with Pan American Energy LLC Argentina and PEPASA, respectively, which resulted in the suspension of CTLL's obligations under both agreements. Additionally, claims against CAMMESA were filed regarding both agreements. In the absence of a reply by the ES, on November 13, 2015 CTLL submitted an administrative claim prior to the filing of a complaint to reverse CAMMESA's decision and, subsidiarily, to seek a redress for the damages sustained by CTLL. In view of this situation and after all administrative remedies had been exhausted, on October 7, 2016 the Company filed a complaint against the National Government for the January-March 2016 period. Distribution a) Tariff Structure Review By means of MEyM Resolution No. 7/16 (see provisional remedies Note 2.2), SE Resolution No. 32/15 was repealed and the ENRE was instructed to adopt all the necessary measures, within its field of competence, to conclude the RTI before December 31, 2016. On April 1, 2016, the ENRE issued Resolution No. 55/16, which approves the program for the Review of the distribution tariff for the current year, establishing the criteria and methodologies for the RTI process, together with a tentative schedule with a detail of the work plan to be submitted. In this regard, on September 7, 2016, Edenor submitted to the ENRE for its approval the electricity rate schedule proposal for the next five years. For the purposes of the rate proposal, Edenor: (i) determined the capital base using for such purpose the depreciated replacement cost method; (ii) submitted the 2017-2021 Investment Plan; (iii) submitted a detail of the operating expenses; and (iv) submitted all other data requested by the Regulatory Authority. In accordance with the Work Plan and schedule duly fixed by the ENRE, on October 28, 2016, the public hearing was held as a preliminary step to define the electricity rate schedule for the next period, which may take into account, in whole or in part, Edenor’s proposal. 15 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) As mentioned in the financial statements as of December 31, 2015, Edenor estimates that the RTI must include, in addition to the definitive Electricity Rate Schedules, a review of costs, the required quality levels and other rights and obligations that would lead to an updated Concession Agreement, which, in turn, must provide for the definitive treatment to be given to all those issues, about which a decision is still pending, resulting from the Federal Government’s non-compliance with the Adjustment Agreement, including the remaining balances and other effects caused by the partial measures adopted. These issues, among other, are the following: i) the treatment to be given to the remaining balances of the amounts received for the fulfillment of the Investment Plan through the Loans for consumption (Mutuums) granted to cover the insufficiency of the funds deriving from the FOCEDE; ii) the treatment to be given to the funds disbursed by Edenor for the fulfillment of the Investment Plan, not included in i) above; iii) the conditions for the settlement of the balance outstanding with CAMMESA at the date of issuance of SE Resolution No. 32/15, for which purpose Edenor has submitted a payment plan; iv) the treatment to be given to the Penalties and Discounts whose payment/crediting is pending. b) Provisional remedies As from May 2016, Edenor has been notified by several courts of the Province of Buenos Aires of the granting of provisional remedies requested by different customers, both individuals and groups of consumers, which all together accounted for more than 30% of the Company’s sales, ordering the suspension of MEyM Resolutions Nos. 6 and 7/16 and ENRE Resolution No. 1/16 (authorizing tariff increases), retroactively to the date on which such resolutions came into effect, i.e. February 2016. These measures required Edenor to refrain from billing with the tariff increase and to return any amounts of the increases already collected by means of a credit in the customers’ accounts to offset future electricity consumption. The current status of the main provisional remedies is detailed below: 16 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) “Abarca”: On July 15, 2016 the ENRE notified Edenor of the granting of a provisional remedy by Division II of the Federal Appellate Court of the City of La Plata, ordering the suspension of the tariff increases in all the Province of Buenos Aires for a period of three months to commence as from the date of issuance of such judicial order. In July, this measure impacted 80% of Edenor’s billing. As a consequence of the filing of a “Federal Extraordinary Appeal” (“Recurso Extraordinario Federal”), on September 6, 2016 the Supreme Court of Justice of Argentina revoked the provisional remedy granted by Division II, which implies that, except in those districts of the Province of Buenos Aires where another provisional remedy remains in force, the applicable electricity rate schedule should be the one approved by ENRE Resolution No. 1/16. On September 27, 2016, the MEyM issued Resolution 197/16, instructing CAMMESA to invoice distribution companies for the amounts unbilled in compliance with the provisional remedy herein described, in four equal and consecutive monthly installments. Furthermore, it instructed the ENRE to direct, in turn, distribution companies to make this payment plan, with no interest or surcharges, available to customers (ENRE Note No. 523 dated September 29, 2016). At the date of these condensed interim financial statements, this provisional remedy has no impact on the revenue recognized by Edenor as of September 30, 2016. “Fernández Francisco Manuel and Other Plaintiffs”: On August 3, 2016, the short-term provisional remedy (provisional relief that remains in effect until the Federal Government submits the report required by the law or the term provided for such purpose expires - “medida cautelar interina”) requested in the action for the protection of a constitutional right that was violated (“acción de amparo”) brought against the Federal Government (PEN and MEyM) and the ENRE was granted, declaring MEyM Resolutions Nos. 6 and 7/16 and ENRE Resolution No. 1/16 null and void and ordering CAMMESA to refrain from applying the new electricity rate schedule until the public hearing was held. On October 6, 2016, final judgment was passed, partially upholding the action brought and declaring the electricity rate schedule included in the aforementioned Resolutions inapplicable to small-demand (T1) customers, ordering the ENRE to instruct distribution companies to allow customers, who consider themselves affected by the effects of the aforementioned Resolutions and at their sole request, to pay and have as settled the amounts owed as well as those accruing in the future, in accordance with the electricity rate system applied prior to ENRE Resolution No. 1/16. On October 25, 2016, by Note No. 123,177, the ENRE informed Edenor that the referred to judgment had been appealed by the ENRE and the MEyM, that the appeals had been granted with a stay of execution, and, therefore, that until a decision on such judgment, whose enforcement had been stayed, was issued by the Appellate Court, Edenor had to continue billing its customers in accordance with the rate resulting from the application of MEyM Resolutions Nos. 6 and 7/16 and ENRE Resolution No. 1/16. If the Appellate Court affirms the appealed judgment, the enforcement thereof may give rise to significant additional losses for Edenor, inasmuch as small-demand (T1) customers represent 54% of Edenor’s revenue from sales. 17 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) “Ombudsman for the District of Pilar and Other Petitioners”: With regard to the provisional remedy granted against the MEyM in respect of the customers residing in the locality of Pilar, due to both the fact that the originally stipulated term thereof has expired due to the lapse of time and the fact that the joining thereof to the “Fernández” case had been ordered, it is inferred that the customers of the above-mentioned locality would be subject to the decision issued in such case and consequently included within the universe of customers subject to the “Fernández” ruling mentioned in the previous caption. Therefore, at the date of issuance of these condensed interim financial statements, Edenor is awaiting the ENRE’s instruction in order to have the information it needs to be able to recognize the impact of this situation. Edenor estimates that the application of MEyM Resolutions Nos. 6 and 7/16 and ENRE Resolution No. 1/16 to Pilar customers would enable Edenor to record the effects related to the distribution margin for the February-September 2016 period, which amount to $ 426.6 million. However, an adverse ruling of the Appellate Court will have the effects mentioned at the end of the preceding paragraph. “Municipality of La Matanza and Other Petitioners”: The short-term provisional remedy (medida cautelar interina) granted on June 14, 2016 that benefitted the residents of the locality of La Matanza was appealed by all the affected parties, the MEyM, the ENRE and Edenor. The appeal has been granted by the court hearing the case and the proceedings are about to be sent to the Federal Appellate Court of San Martín for their treatment. That, without prejudice to the petition filed to have the action (acción de amparo) rejected, which is still pending of resolution. Edenor estimates that the application of MEyM Resolutions Nos. 6 and 7/16 and ENRE Resolution No. 1/16 to La Matanza customers would enable Edenor to recognize the results related to this district, generating a positive net result for the February-September 2016 period of $ 856.5 million. However, an adverse ruling of the Appellate Court in the “Fernández” case would include the small-demand (T1) customers residing in La Matanza District and will have the effects mentioned above in this Note. c) Penalties By means of ENRE Note No. 120,151 dated April 15, 2016, which establishes the new criterion to calculate penalties, Edenor is informed that for purposes of calculating penalty amounts, the values to be applied are the kWh values in effect at the last day of the six-month period analyzed in which the penalizable event is detected, with the increases recorded in the “remuneration” as a consequence of the increases and adjustments granted as of that date. The effect of this resolution for the September 2015-February 2016 six-month period and subsequent periods has been recorded during the nine-month period ended September 30, 2016. Furthermore, it is stated that the resulting amounts determined as indicated in the preceding paragraph, accrue interest at the thirty-day lending rate of Banco de la Nación Argentina, from the date on which they are determined until the Customer’s account is actually credited, effect which Edenor has recorded in its financial statements. Additionally, by Note No. 123,091 dated October 19, 2016, the ENRE set the average rate values ($/KWh) to be applied as from December 2012 for the penalties payable to the Public Administration. In accordance with the terms of the Concession Agreement, such values relate to the average sale price of energy charged to customers. Due to the fact that the amounts informed in the above-mentioned note are not in agreement with such concept, on November 1, 2016, Edenor submitted a note to the ENRE requesting the rectification of the incorrect amounts informed. 18 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) In the case that in the ENRE’s reply to the Note referred to in the preceding paragraph, the term “remuneration” were interpreted by the ENRE as to include all the amounts received in the form of, for example, government grants, the amount of the provision for penalties could increase significantly. Edenor believes that such interpretation would be contrary to the terms of the Concession Agreement. The penalty amount determined as of September 30, 2016 includes neither the effects of the actions (acciones de amparo) mentioned in the previous caption nor those which may be necessary to record if ENRE Note No. 123,091 is applied. Compensation payable to Customers On March 21, 2016, the ENRE issued Resolution No. 31/16, pursuant to which it was provided that each small-demand residential customer (T1R) who suffered power outages between February 12 and 18, 2016 must be paid a compensation of at least (i) six hundred pesos if the power cut lasted more than 12 continuous hours but did not exceed 24 continuous hours; (ii) nine hundred thirty-one pesos if the power cut lasted more than 24 continuous hours but did not exceed 48 hours; and (iii) one thousand sixty-five pesos if the power cut lasted more than 48 continuous hours. The total amount of the compensation payable to customers by way of discounts amounts $ 73 million, which was credited to customer bills issued as from April 25, 2016. d) ENRE Resolution No. 347/12 According to the provisions of ENRE Resolution No. 2/16, concerning the termination of the FOCEDE trust, on June 23, 2016 Edenor received $ 86.3 million as reimbursement for the amounts duly transferred to the FOCEDE. On July 20, 2016, the aforementioned trust was formally terminated and liquidated. e) Framework Agreement With regard to the accounts receivable from the Framework Agreement, related to the distribution of electricity to low-income areas and shantytowns, during the months of May and July Edenor received payments for $ 11.4 million and $ 53.5 million, respectively from the Provincial and the Federal Governments. Unrecognized revenue related to the Framework Agreement during the January 1, 2015 – September 30, 2016 period amounts to $ 85 million. f) Remaining balances in favor of the WEM As a consequence of the provisional remedies described above and in order to safeguard the provision of the public service of electricity distribution in a continuous and safe manner, the Company has had no alternative -since July- but to temporarily suspend payments to CAMMESA for energy purchases. Subsequently, and due to the fact that the different provisional remedies that had temporarily suspended the application of MEyM Resolutions Nos. 6 and 7/16 and ENRE Resolution No. 1/16 ceased to have effect, the MEyM, by means of Resolution No. 197 dated September 27, 2016, instructed CAMMESA to facilitate the payment of the amounts owed by Edenor in four non-interest bearing and surcharge-free, equal and consecutive monthly installments, with the first of them maturing in October, which Edenor paid on October 31, 2016 for an amount of $ 268.9 million. 19 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) For the balances owed and not included within the scope of the desisted provisional remedies, Edenor recorded compensatory interest for $ 46.1 million, not recognizing default interest because, in accordance with the provisions of SE Note No. 229 dated May 9, 2016, such interest is not to be charged during the period in which the state of emergency declared by Decree No. 134/15 is in effect. Oil and gas Exports Promotion Program On March 9, 2016, the Ministry of Energy and Mining passed Resolution No. 21/2016 creating a Crude Oil Surplus Exports Promotion Program once the domestic demand for Escalante crude oil from the Golfo San Jorge basin is met, effective from January 1, 2016 to December 31, 2016. The promotion payments will be made as long as the Brent oil average prices does not exceed U$S 47/barrel two days before and two days after the shipment. The compensation payable by the Argentine Government will amount to U$S 7.50 per barrel, provided the conditions detailed in such resolution are met. Natural Gas Surplus Injection Promotion Program On January 4, 2016, Executive Order No. 272/15 was passed dissolving the Committee created pursuant to Executive Order No. 1277/12 and providing that the powers assigned to it would be exercised by the MEyM. On May 20, 2016, Executive Order No. 704/16 authorized the delivery of bonds denominated in U.S. Dollars issued by the Argentine Government (BONAR 2020) for the cancellation of debts outstanding as at December 31, 2015 under the Program. Furthermore, the Executive Order imposes restrictions on the transferability of such bonds, with a limit of up 3% per month without penalty, except to subsidiaries and/or affiliates, and requires the filing of information on a monthly basis. During June and July, 2016, Petrobras and PEPASA received BONAR 2020 bonds for a face value of U$S34.3 and 29.5million as compensation owed as at December 2015. Natural Gas Price During the month of April, 2016, the MEyM passed Resolutions No. 28/2016 and No. 31/2016 increasing natural gas prices in the regulated market, for industrial users, LPG and specifically in the residential and electric power generation markets, where prices vary depending on the end user and the place of consumption. As a result of the tariff increases granted by ENARGAS to concessionaires of the Natural Gas Transportation and Distribution Utility Service and the increase in the price of Natural Gas provided for by Resolution No. 28/2016, several legal actions were brought seeking their nullity, which seriously affected their application and the sought predictability framework. In a claim for legal protection under the right of amparo initiated by the non-governmental entity “Centro de Estudios para la promoción de la Igualdad y la Solidaridad – CEPIS”, on July 6, 2016, Panel II of the National Chamber of Appeals of La Plata (the “Chamber”) passed a ruling declaring the nullity of Resolutions No. 28 and No. 31 and restoring the tariff scheme effective prior to the passing of such provisions. 20 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) The National Government has lodged an extraordinary appeal before the Supreme Court of Justice requesting the review of such decision On July 12, 2016 the MEyM issued Resolution No. 129/16 setting limits on invoices issued by natural gas distributors for stores and residential consumers. This scheme will be in force until December 31, 2016, and caps will be retroactive to April 1, 2016. Additionally, Resolution No. 129/16 provides that for both the natural gas transport and distribution segments, the proceedings necessary to develop the RTI process should be conducted by December 31, 2016, including the holding of public hearings by October 31, 2016. Finally, on August 18, 2016, the Supreme Court of Justice partially upheld the ruling passed by the Chamber, thus establishing: (i) the obligation to hold a previous public hearing for setting natural gas tariffs in the transportation and distribution segments, (ii) the obligation to also hold previous public hearings to set the natural gas price at the Transportation System Entry Point (PIST), and (iii) the nullity of Resolutions No. 28/16 and 31/16 regarding residential users, to which effect tariffs were taken back to the values effective as at March 31, 2016. Regarding the transportation system, the Supreme Court of Justice points out the illegitimacy of expecting the tariff system to remain unaltered throughout time if circumstances call for its modification. In turn, it highlights that the evolution of natural gas tariffs for the distribution and transport service has been almost inexistent, thus concluding that there is a tariff deficit. In observance of the Supreme Court’s decision, on August 19, 2016, the MEyM issued Resolution No. 152-E/16 instructing ENARGAS to take the necessary measures so that natural gas distributors should apply the tariff schemes effective as at March 31, 2016 to residential users for their consumptions as from April 1, 2016. On the same day, ENARGAS issued Resolution No. 3953/16 setting the previous public hearing ordered by the Supreme Court of Justice, which was held from September 16 through September 19, 2016. The Public hearing aimed to analyze the following: (i) the transfer to tariffs of the new natural gas price at the PIST; and (ii) the temporary tariffs for the natural gas transportation and distribution utility service which will be effective until the new tariffs resulting from the ongoing RTI process are set. Finally, in the month of October, 2016 and pursuant to Resolution No. 212/16, the MEyM approved the new tariff schemes for the natural gas service by defining: i) new prices at wellhead for the natural gas, also instructing ENARGAS to update the tariffs of the natural gas transportation and distribution services to be charged against the RTI ; ii) a percentage cap to the tariff increase for certain users based on the invoices issued for the same period of the previous year ; iii) a social tariff to protect the most vulnerable socio-economic sectors; iv) bonuses for certain users who have consumption savings as compared with the previous year; and v) adjustments applicable in the months of April and October each year, until finally canceling all subsidies in the year 2019. 21 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Refining and Marketing The content of fuels was modified by Resolution No. 5/16 issued by the Secretary of Hydrocarbon Resources, which replaced Exhibit II of Resolution No. 1283/06, issued by the former SE. This Resolution contains the required specifications of the different kinds of fuel sold in the Argentine market (i.e. naphtha grades 2 and 3 and gas oil grade 3). It also establishes that the maximum Sulfur content allowed in gasoil for electric generation should be equal to the Sulfur content of gasoil Grade 2 established for areas with a low urban density (BD). Furthermore, this Resolution establishes that from June 1, 2016, the maximum Sulfur content in domestic and imported fuel will be 7,000 mg/kg. Local oil refineries not meeting this specification will be required to submit, within 90 days starting from the publication of the resolution, a plan detailing the steps and actions to be taken in order to meet the above requirements within 24 months from the publication of this Resolution. The adequacy plan has been submitted as and when required. NOTE 3 : BASIS OF PRESENTATION These unaudited condensed interim financial statements for the nine and three month periods ended on September 30, 2016 have been prepared in accordance with the provisions of IAS 34 "Interim Financial Reporting". This unaudited condensed interim financial information should be read in conjunction with the consolidated financial statements of the Company as of December 31, 2015, which have been prepared in accordance with IFRS, as issued by the IASB. These unaudited consolidated condensed interim financial statements are expressed in Argentine pesos. They have been prepared under the historical cost convention, modified by the measurement of financial assets at fair value. These unaudited condensed interim financial statements for the nine and three month periods ended September 30, 2016 have not been audited. The Company’s management estimates they include all the necessary adjustments to present fairly the results of operations for each periods. The results for the nine and three month periods ended September 30, 2016, does not necessarily reflect in proportion the Company’s results for the complete year. These unaudited condensed interim financial statements have been approved for their issuance by the Company’s Board of Directors on November 10, 2016. Comparative information Balances as of December 31, 2015 and for the nine and three month periods ended on September 30, 2015, included in these unaudited condensed interim financial statements for comparative purposes, are derived from the financial statements at those dates. Certain reclassifications have been made to those financial statements to keep the consistency in the presentation with the amounts of the current period. 22 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 3 : (Continuation) At the SEC’s request, and for filing purposes with such Commission, on July 26, 2016, the Company restated its financial statements for the year ended December 31, 2015 and 2014 to correct an error, reclassifying in the Statement of Cash Flows the values related to the loan for consumption (mutuum) agreements duly entered into with CAMMESA. Accordingly, the Company’s statement of cash flows for the period ended September 30, 2015 has been restated to present the cash inflows related to such agreements within financing activities in the statement of cash flows, instead of operating activities as previously presented. Also, the increase in the balances of the loans with CAMMESA for funds received by the FOCEDE for the period ended September 30, 2015 is now presented as a non-cash transaction in the supplementary disclosures to the statement of cash flows, instead of operating activities as previously presented. This correction to the financial statements impacts only the statement of cash flows, being no impact on the statements of financial position, comprehensive income, or equity, or on the basic and diluted (loss) earnings per share. ( Amounts in Pesos) As reported Adjustment As restated Cash flow from operating activities 2,756,747,142 417,354,090 (1) 3,174,101,232 Cash flow from investing activities (3,975,728,627) (584,170,090) (4,559,898,717) Cash flow from financing activities 1,185,353,103 166,816,000 (1) 1,352,169,103 Non cash transactions Amounts received from CAMMESA through FOCEDE - 631,604,000 (2) 631,604,000 (1) Relates to the loan for consumption (mutuum) for salaries that was disclosed in the statement of cash flows under the heading “Increase in trade payables and loans for consumption (mutuum) with CAMMESA in the distribution segment” (Note 2 to the financial statements as of December 31, 2015) and other immaterial reclassifications. Relates to the loan for consumption (mutuum) for investments (Note 2 to the financial statements as of December 31, 2015). NOTE 4 : ACCOUNTING POLICIES The accounting policies applied in these unaudited condensed interim financial statements are consistent with those used in the financial statements for the last fiscal year prepared under IFRSs, which ended on December 31, 2015, except for the changes described below. Non-current Assets classified as held for sale and associated Liabilities The assets and liabilities of subsidiaries that have been made available for sale are classified as Assets available for sale and associated Liabilities when the carrying amount will be mainly recovered through a sale transaction, and this transaction is regarded as highly probable. These assets are valued at the lower of the carrying amount and fair value less costs of disposal. Correspond to assets and liabilities related to the sale of the Neuquén and Aguada de la Arena areas (Note 36). 23 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 4 : (Continuation) Conversion of subsidiaries and associates’ operations The results and financial position of certain subsidiaries and associates having a functional currency different from the Group's presentation currency are converted to the presentation currency at the closing date of each period/year end, pursuant to the following procedure: - assets and liabilities are converted at the exchange rates effective at closing; - results are converted at the transactional exchange rate. Results from the conversion of these operations to the functional currency are recognized in the Consolidated Income Statement under “Financial Results”. Results from the conversion of the functional currency to the presentation currency are recognized under “Other Comprehensive Income”. When an investment is totally or partially sold or disposed of, these “Other Comprehensive Income” are reclassified to the Consolidated Income Statement as part of the result of the sale or disposal. New provisions, modifications and interpretations which are not yet effective and have not been early adopted by the Company - IFRS 16 “Leases”: On January 31, 2016, the IASB published IFRS 16, ‘Leases’, which replaces the current guidance in IAS 17. IFRS 16 defines a lease as a contract, or part of a contract, that conveys the right to use an asset (the underlying asset) for a period of time in exchange for consideration. Under IFRS 16 for leasing contracts it has to be recognize a lease liability reflecting future lease payments and a ‘right-of-use’ asset for almost all lease contracts. This is a significant change compared to IAS 17 under which lessees were required to make a distinction between a finance lease (on balance sheet) and an operating lease (off balance sheet). IFRS 16 contains an optional exemption for certain short-term leases and leases of low-value assets; however, this exemption can only be applied by lessees. The IFRS 16 is effective for annual reporting periods beginning on or after 1 January 2019. The Company is analyzing the implications of this new standard. - IAS 7 "Statement of cash flows": In January 2016, IASB issued an amendment by which it is required to disclose information that will allow users to understand changes in liabilities arising from financing activities. This includes changes arising from cash flows, such as drawdowns and repayments of borrowings; and non-cash changes, such as acquisitions, disposals and unrealized exchange differences. It is applicable for annual periods beginning on or after January 1, 2017. - IAS 12 “Income taxes”: In January 2016, the IASB issued amendments to clarify the requirements for recognizing deferred tax assets on unrealized losses. The amendments clarify the accounting for deferred tax where an asset is measured at fair value and that fair value is below the asset’s tax base. They also clarify certain other aspects of accounting for deferred tax assets. The amendments are effective from 1 January 2017. 24 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in Argentine Pesos (“$”) – unless otherwise stated) NOTE 4 : (Continuation) - IFRS 2 “Share based payments”: In June 2016, an amendment was issued to clarify the measurement basis for cash-settled share-based payments and the accounting for modifications that change an award from cash-settled to equity-settled. It also introduces an exception to the principles in IFRS 2 that will require an award to be treated as if it was wholly equity-settled, where an employer is obliged to withhold an amount for the employee’s tax obligation associated with a share-based payment and pay that amount to the tax authority. It is applicable for annual periods beginning on or after January 1, 2018. The Company is analyzing the implications of these modifications. NOTE 5 : CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS The preparation of these unaudited consolidated condensed interim financial statements requires the Company’s Management to make future estimates and assessments, to apply critical judgment and to establish assumptions affecting the application of accounting policies and the amounts of disclosed assets and liabilities, and income and expenses. Mentioned estimates and judgments are evaluated on a continuous basis and are based on past experiences and other reasonable factors under the existing circumstances. Actual future results might differ from the estimates and evaluations made at the date of preparation of these unaudited condensed interim financial statements. In the preparation of these unaudited condensed interim financial statements, management judgements on applying the Company’s accounting policies and sources of information used for the respective estimates are the same as those applied in the Financial Statements for the year ended December 31, 2015 except for the information disclosed in Notes 2.2.b) and 3
